Per Curiam.

From the plaintiff’s own testimony it ap-
pears that she entered into a dimly lighted or, as she expresses it, dark hallway and deliberately opened and walked through the first door she saw. This doorway led to the cellar and the plaintiff fell down the stairs and was injured. The only evidence of the defendants’ negligence lies in the mere statement that the hallway was dark. The plaintiff had visited the premises the week preceding the accident and had selected an apartment for her daughter on the southerly side of the hall. The entrance to this apartment was on the right and the entrance to the northerly apartment was on the left of the cellar door. The conditions as to light were practically the same as to the three doors. The cellar door opened into the hallway. The plaintiff, apparently talcing no precautions against accident, opened this door and 'walked through into the darkness of the stairway. Under these circumstances she cannot charge the defendants with negligence. They were not insurers of the plaintiff’s safety and the mere fact *557that the hallway was dark or that the cellar door was not locked will not support a finding of negligence. Robinson v. Crimmins, 104 N. Y. Supp. 1076; Hilsenbeck v. Guhring, 131 N. Y. 674. There is no presumption that a person can walk through any door he comes to in a strange house without talcing proper precautionary measures. The proximate cause of the plaintiff’s accident seems to have been her own carelessness.
The judgment must, therefore, be reversed and a new trial ordered.
Present; Gildebsleeve, Leventbitt and Eelaitoeb, JJ.
Judgment reversed and new trial ordered, with costs to, appellant to abide event.